 

 

 

 

 

 

Exhibit 10.5c

Amendment No. 3 to the

Selective Insurance Group, Inc.

2005 Omnibus Stock Plan

 

 

The Selective Insurance Group, Inc. 2005 Omnibus Stock Plan, as amended, is
amended as follows:

 

        1.   Section 2(d) is deleted in its entirety and replaced with the
following:

 

                (d)   Intentionally omitted.

 

        2.   Section 4(c) is deleted in its entirety and replaced with the
following:

 

               (c)  Awards to Non-Employee Directors.  Notwithstanding anything
in the Plan to the contrary, the powers and authority of the Committee shall be
exercised by the Corporate Governance and Nominating Committee in the case of
Awards made to Non-Employee Directors.

 

        3.  The first sentence of Section 7 is deleted in its entirety and
replaced with the following:

 

             The following provisions govern Options.

 

        4.   The heading of Section 13 is deleted in its entirety and replaced
with the following:

 

               13.  Certain Director Compensation

 

        5.  Section 13(a) is deleted in its entirety and replaced with the
following:

 

           (a)  Intentionally omitted.

 

        6.  Except as set forth in this Amendment No. 3, the Plan shall remain
in full force and effect.

 

--------------------------------------------------------------------------------

 

 